Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 02/03/2022 is acknowledged. Currently, claims 1-8 are pending and claims 9-20 have been withdrawn from further consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (Pub. No. US 2021/0202706 A1), herein Wang.
Regarding claim 1, Wang discloses a memory, comprising: a substrate 102, comprising a first storage area 110 and a second storage area 110 which are close to and separated from each other; a source region 150(e.g. 150a), disposed in the substrate between the first storage area and the second storage area; a first drain region 150(e.g. 150b) and a second drain region 150(e.g. 150b), disposed in the substrate on both sides of the first storage area and the second storage area; a first storage structure, disposed on the first storage area, wherein the first storage structure comprises a first storage unit, a second storage unit, and a first word line gate between the first storage unit and the second storage unit; and a second storage structure, disposed on the second storage area, wherein the second storage structure comprises a third storage unit, a fourth storage unit, and a second word line gate between the third storage unit and the fourth storage unit (Wang: Figs. 1-12B and paragraphs [0022]-[0036]).
Regarding claim 2, Wang discloses the memory according to claim 1, further comprising: a source line 162, disposed on the source region between the first storage structure and the second storage structure and electrically coupled with the source region (Wang: Figs. 1-12B and paragraphs [0030], [0044]).
Regarding claim 3, Wang discloses the memory according to claim 1, further comprising: a first plug, disposed on the first drain region 118 and electrically coupled with the first drain region; and a second plug, disposed on the second drain region 118 and electrically coupled with the second drain region (Wang: Figs. 1-12B and paragraphs [0022]-[0036]).
 Regarding claim 4, Wang discloses the memory according to claim 1, wherein the first storage unit is close to the first drain region, the second storage unit is close to the source region, the third storage unit is close to the second drain region, and the fourth storage unit is close to the source region (Wang: Figs. 1-12B and paragraphs [0022]-[0036]).
Regarding claim 5, Wang discloses the memory according to claim 1, wherein the first storage unit comprises: a first floating gate structure 122, disposed on a portion of a surface of the first storage area; and a first control gate structure 124 disposed on a surface of the first floating gate structure; wherein the second storage unit comprises: a second floating gate structure 122, disposed on a portion of the surface of the first storage area; and a second control gate structure 124, disposed on a surface of the second floating gate structure; wherein the third storage unit comprises: a third floating gate structure 122, disposed on a portion of a surface of the second storage area; and a third control gate structure 124, disposed on a surface of the third floating gate structure; wherein the fourth storage unit comprises: a fourth floating gate structure 122, disposed on a portion of the surface of the second storage area; and a fourth control gate structure 124, disposed on a surface of the fourth floating gate structure (Wang: Figs. 1-12B and paragraphs [0022]-[0036]).
 Regarding claim 6, Wang discloses the memory according to claim 1, wherein the first storage structure further comprises: a first sidewall 152, disposed on a top surface of the first control gate structure and a top surface of the second control gate structure; wherein the second storage structure further comprises: a second sidewall 152, disposed on a top surface of the third control gate structure and a top surface of the fourth control gate structure (Wang: Figs. 1-12B and paragraphs [0030], [0045], [0061]).
Regarding claim 7, Wang discloses the memory according to claim 1, wherein the first storage structure further comprises: a third sidewall, disposed on sidewall surfaces of the first storage unit and the first sidewalls close to the first drain region; wherein the second storage structure further comprises: a fourth sidewall, disposed on sidewall surfaces of the third storage unit and the second sidewalls close to the second drain region (Wang: Figs. 1-12B and paragraphs [0030], [0045], [0061]).
Regarding claim 8, Wang discloses the memory according to claim 2, further comprising: a fifth sidewall (The spacer/sidewall that is between the ILD 160 and the spacer/sidewall 152 in the figures, though this spacer appears not to have any numerical notation assigned to it.), disposed on sidewall surfaces of both sides of the source line, wherein the fifth sidewall is disposed between the source line and the second storage unit, and between the source line and the fourth storage unit (Wang: Figs. 1-12B and paragraphs [0030], [0045], [0061]).

Claim 1 is also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (Pub. No. US 2021/0066323 A1), herein Huang.
Regarding claim 1, Huang discloses a memory, comprising: a substrate 104, comprising a first storage area and a second storage area which are close to and separated from each other; a source region 122a, disposed in the substrate between the first storage area and the second storage area; a first drain region and a second drain region, disposed in the substrate on both sides of the first storage area and the second storage area (Huang does not specifically show the drain regions in the figures, but Huang in paragraph [0091] talks about drains and it is inherent to the device to have the drains on opposite sides of the gates away from the source region); a first storage structure, disposed on the first storage area, wherein the first storage structure comprises a first storage unit, a second storage unit, and a first word line gate 108 between the first storage unit and the second storage unit; and a second storage structure, disposed on the second storage area, wherein the second storage structure comprises a third storage unit, a fourth storage unit, and a second word line gate 108 between the third storage unit and the fourth storage unit (Huang: Figs. 2A-2D, 5, 8-9, 24, 32 and paragraphs [0020]-[0100]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 7, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813